In a proceeding pursuant to CFLR 3102 (c) to obtain preaction disclosure, the petitioner appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated December 20, 2006, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, with costs.
Under the particular circumstances of this case, including the fact that the petitioner has commenced the action for which he allegedly needed the pre-action disclosure, any determination by this Court with respect to the denial of the petition for such disclosure would not directly affect the parties’ rights (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Since the matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d at 714), we dismiss the appeal as academic. Crane, J.P., Fisher, Ritter, Covello and Dickerson, JJ., concur.